Citation Nr: 0327412	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for cervical spine 
degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from October 1971 to September 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


REMAND

In this case, the veteran, in a December 1995 rating action 
was service connected for arthritis lumbar spine because 
service medical records showed treatment for chronic low back 
pain and the current x-rays noted minimal hypertrophic 
changes of the lumbar spine, with no evidence of fracture or 
dislocation.  Service connection for arthritis of the left 
knee is also in effect.

VA treatment records from December 2000 to February 2002, 
show the veteran has degenerative joint disease of the 
cervical spine with left cervical radiculopathy and some 
spinal stenosis by the MRI of June 2001. 

Therefore, to fully assist the veteran, a VA examination 
regarding the nature and etiology of the veteran's current 
cervical spine degenerative joint disease and any 
relationship to the veteran's service or diagnosed arthritis 
of the lumbar spine and left knee should be provided.  
Specifically, it must be determined whether the service 
connected arthritis is traumatic or degenerative in nature, 
and whether if degenerative, is a systemic process which has 
now affected the cervical spine.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The veteran should be scheduled for 
appropriate examination regarding the 
nature and etiology of cervical spine 
degenerative joint disease.  The 
claims folder should be made available 
to the examiner for review prior to 
the examination.  After reviewing the 
claims file and examining the veteran, 
the examiner should describe all 
diagnoses related to the cervical 
spine, including if the veteran has 
arthritis and whether it is 
degenerative in nature.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

Thereafter, the examiner should 
determine the relationship, if any, of 
the diagnosed cervical spine 
disability, including any arthritis, 
to the veteran's service.  The 
examiner should opine whether it is at 
least as likely as not that any 
currently diagnosed cervical spine 
disability, had its onset in or is 
otherwise related to the veteran's 
service.  As part of this, if the 
veteran is diagnosed with degenerative 
arthritis of the cervical spine, the 
examiner should additionally indicate 
whether it is at least as likely as 
not that the veteran's degenerative 
arthritis of the cervical spine is 
related to the arthritis of the lumbar 
spine and the left knee.  The 
underlined standard of proof should be 
utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for 
any conclusion reached should be 
discussed.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent (or 
certification from the medical center 
as to the address used, and that the 
letter was not returned as 
undeliverable).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




